Case 1:21-cv-01829-TWP-TAB Document 11 Filed 07/21/21 Page 1 of 2 PageID #: 21




                 United States District Court
                                            for the

                          Southern District of Indiana



                                       Bradley Erhart,                         FILED
                                           Plaintiff,                         07/21/2021
                                                                        U.S. DISTRICT COURT
                                                v.                   SOUTHERN DISTRICT OF INDIANA
                                                                         Roger A.G. Sharpe, Clerk
                                        Nancy Erhart,

                                         Defendant.




                              Case No. 1:21-cv-1829-TWP-TAB




                                 Certificate of Service

I, the undersigned, hereby certify that I sent a true and correct copy of the Motion to Object

and Oppose Defendant’s Notice of Extension of Time to Answer or Otherwise Plead (ECF

No. 8) on Defendant counsel’s email of record on July 15, 2021; and pending their consent

to make service via their email of record also served a copy of the same on July 21, 2021 by

placing said copy in a postage paid envelope addressed to the person hereinafter listed and

by depositing said envelope in the U.S. Mail.




                                         Page 1 of 2
Case 1:21-cv-01829-TWP-TAB Document 11 Filed 07/21/21 Page 2 of 2 PageID #: 22




Phillip Charles Smith

Attorney at Law

2901 Ohio Blvd Ste 139

Terre Haute, IN 47803


I state under penalty of perjury that the foregoing is true and correct.


Executed on July 21, 2021.


Signature of Plaintiff: /Bradley Erhart/


Bradley Erhart

16506 SE 29th St Apt 51

Vancouver, WA 98683

971-319-2723

bravoed_basichromatin@aleeas.com




                                           Page 2 of 2
